DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 8-10, 14, 17-19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 7646336 B2) in view of Lord (US 10042038 B1) and Kanda (JP H10162278 A, all citations provided from machine translation attached)

Regarding claim 1, Tan teaches a memory (215) configured to store instructions. (Col.9, lines 60-62, Col.10, lines 48-51, Fig.2)

Further regarding claim 1, Tan teaches a processor (213 and 500) configured to execute the instructions. (Col.9, lines 62-65, Col.17, lines 12-17, Fig.2, Fig.5)

Further regarding claim 1, Tan teaches a method to determine an initial position of the mobile device based on sensor data from a sensor (301-306) of the mobile device. (Col.17, lines 22-34, Col.6, lines 27-30, Claims 1,5, Fig.3)

Further regarding claim 1, Tan teaches a method to determine a segment of a road associated with the initial position of the mobile device. (Col.13, lines 23-29, Claims 1,5, Fig.3, 201, 210)

Tan doesn’t explicitly teach a method to process sound data recorded via a plurality of microphone sensors of the mobile device, wherein to process the sound data, the processor is further configured to determine a candidate pattern in the sound data.

Lord teaches a method to process sound data recorded via a plurality of microphone sensors (420) of the mobile device, wherein to process the sound data, the processor is further configured to determine a candidate pattern in the sound data. (Abstract, Col.10, lines 29-43, Col.5, lines 24-39, Col.30, line 63 – Col.31, line 12, Fig.4A-4B, Fig.11) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Tan to incorporate a method to process sound data recorded via a plurality of microphone sensors of the mobile device, wherein to process the sound data, the processor is further configured to determine a candidate pattern in the sound data as taught by Lord in order to execute a tracking process of a mobile device while moving within this environment over different time periods which locates the position of the mobile device.

Tan doesn’t explicitly teach to determine directional characteristics of the candidate pattern relative to the segment of the road and to determine a side of the road where the mobile device is, based on the directional characteristics relative to the segment of the road.

Kanda teaches to determine directional characteristics of the candidate pattern relative to the segment of the road. (Page.3, Paragraphs 4-5, Claims 1-4) Kanda teaches receiving sound waves reflected on a vehicle or an object on a road by a receiver, and 

 Kanda teaches to determine a side of the road, based on the directional characteristics relative to the segment of the road. (Page.2, Paragraph 8, Claims 1-4)

Lord teaches to determine a side of the road where the device is. (Col.34, lines 53-61, Col.19, lines 30-40, Col.20, lines 32-56)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Tan to incorporate to determine directional characteristics of the candidate pattern relative to the segment of the road and to determine a side of the road, based on the directional characteristics relative to the segment of the road as taught by Kanda in order to simultaneously monitor plural object areas such as plural lanes or road surfaces through one device without being affected by time or weather and further modify Tan to incorporate to determine a side of the road where the device is as taught by Lord in order to contribute toward location correlation and describe a location at a level of specificity.

Further regarding claim 1, Tan teaches a method to determine the refined position of the mobile device based on the initial position of the mobile device and the determined segment of the road. (Col.17, lines 22-34, Col.6, lines 27-30, Col.13, lines 23-29 Claims 1,5, Fig.3, 201, 210) 

Tan teaches the invention as claimed but doesn’t explicitly teach a method to determine the refined position of the mobile device based on the candidate pattern and the side of the road.

Lord teaches a method to determine the refined position of the mobile device based on the candidate pattern. (Abstract, Col.10, lines 29-43, Col.5, lines 24-39, Col.30, line 63 – Col.31, line 12, Fig.4A-4B, Fig.11) 

Kanda teaches to determine a side of the road. (Page.2, Paragraph 8, Claims 1-4)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Tan to incorporate a method to determine the refined position of the mobile device based on the candidate pattern as taught by Lord in order to execute a tracking process of a mobile device while moving within this environment over different time periods which locates the position of the mobile device and further modify Tan to incorporate to determine a side of the road as taught by Kanda in order to simultaneously monitor plural object areas such as plural lanes or road surfaces through one device without being affected by time or weather

Regarding claim 10, claim 10 is rejected under the same reasons as claim 1.
Regarding claim 19, claim 19 is rejected under the same reasons as claim 1.

Regarding claim 5, Tan teaches the invention as claimed except for wherein the processor is further configured to determine the candidate pattern in the sound data by extraction of the candidate pattern from the sound data, based on implementation of a sound classifier with a trained data model.

Lord teaches wherein the processor is further configured to determine the candidate pattern in the sound data by extraction of the candidate pattern from the sound data, based on implementation of a sound classifier with a trained data model. (Col.36, lines 22-27, Col.36, lines 62-64) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Tan to incorporate wherein the processor is further configured to determine the candidate pattern in the sound data by extraction of the candidate pattern from the sound data, based on implementation of a sound classifier with a trained data model as taught by Lord in order to detect particular sounds. (Lord: Col.35, lines 47-48)

Lord discloses “Alternatively, the sound signal is a sound uttered or otherwise made by the user of the device (e.g., as with a snap, whistle, cough, etc.), and detection is implemented with a classifier trained on various input of the sound captured from the user.” The sound data containing candidate pattern is extracted and implanted with a classifier trained on various input from the candidate pattern. 
Regarding claims 14 and 22, claims 14 and 22 are rejected under the same reasons as claim 5.

Regarding claim 8, Tan teaches the invention as claimed except wherein the processor is further configured to identify background noise-based sound patterns in the sound data, based on the sound classifier, and wherein the background-noise-based sound patterns are associated with 3D map model objects within a predetermined range of the initial position.

Lord teaches wherein the processor is further configured to identify background noise-based sound patterns in the sound data, based on the sound classifier. (Col.45, lines 58-60, Col.1 lines 64-67, Col.2, lines 1-4), Lord discloses an acoustic feature that corresponds to background or ambient noise and a method for classifying sound sources, and henceforth it would be capable of identifying these noises based on a sound classifier. Lord also teaches 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Tan to incorporate wherein the processor is further configured to identify background noise-based sound patterns in the sound data, based on the sound classifier, and wherein the background-noise-based sound patterns are associated with 3D map model objects within a predetermined range of the initial position as taught by Lord in order to have a 3D image of the sound field per unit of time. (Lord: Col.16, lines 36-38)
Regarding claims 17 and 23, claims 17 and 23 are rejected under the same reasons as claim 8.

Regarding claim 9, Tan teaches the invention as claimed but does not explicitly teach wherein the processor is further configured to determine directional characteristics of the background noise-based sound patterns, based on reflection patterns associated with the 3D map model objects.

Lord teaches wherein the processor is further configured to determine directional characteristics of the background noise-based sound patterns, based on reflection patterns associated with the 3D map model objects. (Col.13, lines 40-59, Col.16, lines 36-49) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Tan to incorporate wherein the processor is further configured to determine directional characteristics of the background noise-based sound patterns, based on reflection patterns associated with the 3D map model objects as taught by Lord in order for the location/orientation/size (distance) of each sound source “object” to be mapped to the known environment to determine location.
Regarding claim 18, claim 18 is rejected under the same reasons as claim 9.

Claims 3-4, 12-13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Lord, Kanda and in further view of Moore (US Patent No.: 10113879).

Regarding claim 3, Tan in view of Lord teaches the invention as claimed with respect to claim 2 above except for wherein the processor is further configured to control a display device to display a map that indicates the side of the road on which the device is, based on the refined position.

Moore teaches wherein the processor is further configured to control a display device to display a map that indicates the side of the road on which the device is, based on the refined position.(Col.2, line 63-Col.3, line 10) Moore disclose “a navigation presentation that includes a representation of the navigated route (e.g., a colored line that traverses a road network presented on a navigation map) and a representation of the device as it travels along the navigated route”, henceforth an indication of which side of the road on which the device is would have been obvious. 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Tan in view of Lord to incorporate wherein the processor is further configured to control a display device to display a map that indicates the side of the road on which the device is, based on the refined position as taught by Moore in order to have a navigation presentation that includes a representation of the navigated route. (Moore: Col.2, lines 64-65)
Regarding claims 12 and 21, claims 12 and 21 are rejected under the same reasons as claim 3.

Regarding claim 4, Tan in view of Lord teaches the invention as claimed except for wherein the processor is further configured to receive destination data indicating a destination location to be reached; and control a display device to display navigation assistance data of a route between the refined position of the mobile device and the destination location.

Moore teaches wherein the processor is further configured to receive destination data indicating a destination location to be reached (Col.3, lines 25-34), Moore also teaches control a display device to display navigation assistance data of a route between the refined position of the mobile device and the destination location. (Col.3, lines 25-34) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Tan in view of Lord to incorporate wherein the processor is further configured to receive destination data indicating a destination location to be reached; and control a display device to display navigation assistance data of a route between the refined position of the mobile device and the destination location as taught by Moore in order to have a navigation presentation that includes a representation of the navigated route. (Moore: Col.2, lines 64-65)
Regarding claim 13, claim 13 is rejected under the same reasons as claim 4.

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Lord, Kanda and in further view of and Padmanabhan (US 8423255 B2)

Regarding claim 6, Tan teaches the invention as claimed but does not explicitly teach wherein the processor is further configured to identify vehicle-based sound pattern, based on the sound classifier.
Padmanabhan teaches wherein the processor is further configured to identify vehicle- based sound pattern. (Col.3, lines 24-29) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Tan to incorporate wherein the processor is further configured to identify vehicle- based sound pattern as taught by Padmanabhan in order to have accurate assessment of traffic conditions at stretches of road through which vehicles transporting MTS devices (mobile device) travel.

Tan in view of Padmanabhan does not teach the identification is based on a sound classifier.

Lord, the same field of endeavor teaches the use of sound classifiers. (Col.36, lines 22-27, Col.36, lines 62-64) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Tan in view of Padmanabhan to incorporate sound classifiers as taught by Lord in order to identify and locate sound sources. (Lord: Col.2, lines 5-6) Lord discloses “the sound signal is a sound uttered or otherwise made by the user of the device”, henceforth the processor would be capable of identifying vehicle based sound patterns based on sound classifier. 
Regarding claim 15, claim 15 is rejected under the same reasons as claim 6

Regarding claim 7, Tan teaches the invention as claimed but does not explicitly teach wherein the processor is further configured to determine directional characteristics of the candidate pattern, based on whether the vehicle-based sound pattern emanates from a first side 

Lord teaches wherein the processor is further configured to determine directional characteristics of the candidate pattern, based on whether the vehicle-based sound pattern emanates from a first side of the road segment adjacent to the device or a second side of the road segment opposite to the first side. (Col.19, lines 30-40, Col.34, lines 53-61, Col.20, lines 32-56) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Tan to incorporate wherein the processor is further configured to determine directional characteristics of the candidate pattern, based on whether the vehicle-based sound pattern emanates from a first side of the road segment adjacent to the device or a second side of the road segment opposite to the first side as taught by Lord in order to contribute toward location correlation and describe a location at a level of specificity.
Regarding claim 16, claim 16 is rejected under the same reasons as claim 7.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-10 and 12-19 have been considered but are moot in view of the references cited in the most current rejection. 

Conclusion
The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A./Examiner, Art Unit 3645                         
                                                                                                                                                                               
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645